PER CURIAM.
This appeal will be treated as a petition for certiorari, the proper vehicle for challenging an order awarding attorney fees to court-appointed counsel. See Johnson v. Citizens State Bank, 537 So.2d 96 (Fla. 1989); Seminole County v. Waddell, 382 So.2d 357 (Fla. 5th DCA 1980). The style of this case has been changed to reflect the proper parties.
The petition is granted. The trial court’s order setting the attorney fee at the statutory maximum is quashed and the case is remanded to the trial court for determination of a reasonable fee within the guidelines of White v. Board of County Commissioners of Pinellas County, 537 So.2d 1376 (Fla.1989), and Makemson v. Martin County, 491 So.2d 1109 (Fla.1986), cert. den., Martin County, Florida v. Makem-*992son, 479 U.S. 1043, 107 S.Ct. 908, 93 L.Ed.2d 857 (1987).
ERVIN, JOANOS and BARFIELD, JJ., concur.